     Case 2:17-cv-00442-TLN-EFB Document 27 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
      OSCAR TORRES ARBOLEDA,                             No. 2:17-cv-00442-TLN-EFB
12
                         Plaintiff,
13
                v.                                       ORDER
14
      G. O’BANION,
15
                         Defendant.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On March 10, 2020, the magistrate judge filed findings and recommendations herein
21
     which were served on Plaintiff and which contained notice to Plaintiff that any objections to the
22
     findings and recommendations were to be filed within fourteen days. (ECF No. 26.) Plaintiff has
23
     not filed objections to the findings and recommendations.1
24
            The Court has reviewed the file and finds the findings and recommendations to be
25

26          1
              Although it appears from the file that Plaintiff’s copy of the findings and
27   recommendations was returned, Plaintiff was properly served. It is Plaintiff’s responsibility to
     keep the Court apprised of his current address at all times. Pursuant to Local Rule 182(f), service
28   of documents at the record address of the party is fully effective.
                                                        1
     Case 2:17-cv-00442-TLN-EFB Document 27 Filed 05/12/20 Page 2 of 2

 1   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 2   ORDERED that:

 3          1. The findings and recommendations filed March 10, 2020 (ECF No. 26), are

 4   ADOPTED IN FULL;

 5          2. Plaintiff’s Third Amended Complaint is DISMISSED without leave to amend for

 6   failure to state a cognizable claim; and

 7          3. The Clerk of the Court is directed to close the case.

 8          IT IS SO ORDERED.

 9   DATED: May 11, 2020

10

11

12                                                             Troy L. Nunley
13                                                             United States District Judge

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
